Citation Nr: 1210687	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  06-34 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including as secondary to service-connected left and right knee strains.

2.  Entitlement to service connection for memory loss, including as due to an undiagnosed illness.

3.  Entitlement to an initial compensable disability rating from July 14, 2005 to January 11, 2010, for left shoulder trauma with strain and instability.

4.  Entitlement to an initial compensable disability rating from July 14, 2005 to January 11, 2010, for the left knee strain.

5.  Entitlement to an initial compensable disability rating from July 14, 2005 to January 11, 2010, for the right knee strain.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1999 to July 2005.

A November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in relevant part, denied the Veteran's claims for service connection for a low back disorder and memory loss, but granted service connection for left shoulder trauma with strain and instability, also for left knee and right knee strains, and assigned initial 0 percent (i.e., noncompensable) ratings for these disabilities retroactively effective from July 14, 2005, the day following his discharge from service when he had returned to life as a civilian.  Aside from appealing the denial of service connection for his low back disorder and memory loss, he also appealed for higher initial ratings for these disabilities that were determined service connected.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating assigned for a disability just after establishing his entitlement to service connection for the disability, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate him for variances in the severity of the disability).

The RO since has issued another decision in October 2010, during the pendency of this appeal, assigning what amounts to "staged" ratings.  In that decision the RO increased the ratings for the left shoulder trauma with strain and instability, and for the left and right knee strains, from 0 to 10 percent as of January 12, 2010, the date of medical records in the file from Drs. D.E. and J.V. at Kelsey Seybold Clinic showing a worsening of these disabilities.

The Veteran since has had a hearing at the RO in October 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  At the outset of the proceeding, the Veteran indicated he was satisfied with these higher 10 percent ratings for his left shoulder, left knee, and right knee disabilities, but that he still disagreed with the 0 percent ratings that initially were assigned for these disabilities prior to January 12, 2010, that is, from July 14, 2005 to January 11, 2010.  He argued that he was entitled to 10 percent ratings for these disabilities even during that initial period because they were as severe then as now.  So the Board has recharacterized these claims accordingly.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that receiving a higher rating during the pendency of an appeal, but less than the highest possible rating, does not abrogate the appeal unless the Veteran expressly indicates he is satisfied with the new rating he received).

Also during the hearing, the Veteran with drew another claim that he also had appealed to the Board - for service connection for hearing loss.  38 C.F.R. § 20.204 (2011).  So that claim is no longer at issue.

He also had perfected an appeal concerning a claim for service connection for cysts.  But the RO granted this claim in a June 2008 decision during the pendency of this appeal, on the basis of clear and unmistakable error (CUE) in the November 2005 decision that had initially considered and denied this claim.  38 C.F.R. § 3.105(a).  

The RO assigned a 0 percent rating for a right scrotal cyst and a 0 percent rating for cysts on the left thigh, medial left forearm, right upper arm, right thigh, and back, retroactively effective from July 14, 2005.  He did not, in response, appeal these ratings and effective date, so this claim concerning his cysts also is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

As for the claims that are still before the Board, they require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.

REMAND

As an initial matter, a remand is necessary to obtain any existing, but outstanding, treatment records concerning these claims.  During his October 2011 Travel Board hearing, the Veteran alluded to having received treatment for his low back and other disabilities at issue shortly after his discharge from service in July 2005.  He mentioned that he had received treatment from a private physician for his low back disability, and that he also had received treatment while attending the police academy.  He further testified that he was treated for his left shoulder and bilateral knee disabilities by a private physician in 2008 and that, prior to entering the police academy, he had a physical examination as well to determine whether he was physically fit to serve on the force.  It unclear from his hearing testimony whether he received treatment exclusively from private doctors or also at a VA medical center (VAMC).  A preliminary review of his claims file reveals the RO has not obtained any VA treatment records since his discharge from service in July 2005, and, although records from private doctors have been obtained (and indeed, as mentioned, were the reasons the ratings for his left shoulder and left and right knee disabilities were increased during the pendency of this appeal),  absolutely no employment-related treatment records or examination reports have been obtained pertaining to any of the disabilities at issue.

VA's duty to assist the Veteran with these claims includes obtaining records of his relevant medical treatment.  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that he adequately identifies, and to notify him of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(1), (c)(2) (2011).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice and possession of records generated by VA).  Because any record of treatment for these disabilities at issue may be pertinent to his claims, the AMC must attempt to obtain these additional records and, if they do not exist or no longer exist, must make an express declaration confirming that further attempts to obtain them would be futile.  The Veteran also has to be appropriately notified.  38 C.F.R. § 3.159(e)(1).

Next, with regards to his claim for service connection for memory loss, including as due to an undiagnosed illness, the Veteran alleges this disorder stems from his service during the Persian Gulf War - and, specifically, after receiving an Anthrax vaccination.  He testified during his October 2011 hearing before the Board that he has experienced short-term memory loss since receiving that shot, and that he resultantly has had to rely on his Palm Pilot to help him remember things and tasks and maintain a daily record of what he needs to do and to remind himself of appointments and dates.  The source or cause of this memory loss, however, remains unclear, including insofar as whether it is indeed due to undiagnosed illness.

In November 1994, as a result of the War in the Persian Gulf region, Congress enacted the Veterans Benefit Improvement Act of 1994 (P.L. 103-446) to provide compensation for Persian Gulf War Veterans with undiagnosed illnesses.  This Act added 38 U.S.C.A. § 1117 to the U.S. Code, effective November 2, 1994.  In response, VA amended the Adjudication section of Title 38 of the Code of Federal Regulations regarding the criteria for compensation for certain disabilities due to undiagnosed illnesses.  38 C.F.R. § 3.317.  See 60 Fed. Reg. 6665 (February 3, 1995).


Under this statute and regulation, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Persian Gulf War Veteran that exhibits objective indications of a qualifying chronic disability may be granted service connection for the disability, provided it became manifest either during his active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following):  (1) an undiagnosed illness; (2) medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multi-symptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117(d); 38 C.F.R. § 3.317(a)(2)(i).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).


Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing entitlement to service connection for a disease averred to be related to Persian Gulf War service with proof of direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) (when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim nevertheless must be reviewed to determine whether service connection can be established on a direct-incurrence basis.)

A preliminary review of this particular Veteran's service treatment records (STRs) shows he reported a history of degradation of memory during an April 2005 medical assessment.  Since his discharge from service in July 2005, the evidence includes a September 2005 VA compensation examination report listing a diagnosis of generalized anxiety disorder and a February 2006 private neuropsychological evaluation report listing a diagnosis of amnesic disorder not otherwise specified.  Therefore, the Board finds that a VA compensation examination and opinion are needed to assist in determining whether there is an underlying diagnosis to account for the Veteran's memory loss or whether, instead, his memory loss is a manifestation of undiagnosed illness of the type contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

A medical opinion is needed, as well, to assist in determining whether his low back disorder is secondary to his service-connected left and right knee strains, that is, proximately due to, the result of, or aggravated by this service-connected bilateral knee disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  During his October 2011 Travel Board hearing, he testified that activity related to his military occupational specialty (MOS) while in service put undue stress on his lower back, although he acknowledged that he was not seen or treated for this or any consequent low back disability while in service.  He has had to wear a gun belt since service in his civilian job on the police force, and a VA compensation examiner apparently has attributed any current low back disability to that, rather than to any duties and responsibilities the Veteran had in service.  But there remains the alternatively posited possibility that his low back disorder also is at least partly secondary to his service-connected bilateral knee disability, so a medical nexus opinion also is needed concerning this additional possibility.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999) (all indicating that supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability).  See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all potential theories of entitlement must be considered - direct, presumptive, and secondary).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether there are any additional treatment records (VA and/or private) that need to be obtained and considered in this appeal, including especially, but not limited to, any dated in or around July 2005 when he was discharged from service, such as those in anticipation of or in relation to his admittance to the police academy in August 2007 or thereabouts and while attending the police academy.

Obtain all identified records, that is, those not already on file.  If they are not in the possession of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are in the possession of a Federal department or agency.  Appropriately notify the Veteran of any inability to obtain any indentified records.  38 C.F.R. § 3.159(e)(1).


2.  Upon receipt of all additional records, schedule a VA compensation examination to determine the nature and etiology of his claimed memory loss.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the history of this claimed condition.

The examination should include any necessary diagnostic testing or evaluation.

The examiner should specifically determine the likelihood (very likely, as likely as not, or unlikely) this memory loss is attributable to a known underlying clinical diagnosis, including to an amnesic disorder or psychiatric disorder such as anxiety disorder. 

If an underlying clinical diagnosis is established, the examiner should render an opinion as to the likelihood (very likely, as likely as not, or unlikely) this disorder, in turn, is related or attributable to the Veteran's military service. 

If instead this memory loss cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, which have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 


In offering any opinion, the examiner must consider the full record, including all medical and lay evidence in the file regarding this claimed disorder.

The examiner also must discuss the underlying medical rationale for any opinion offered, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

3.  Also schedule a VA compensation examination for a medical opinion:

(a) first identify all current the low back disorders by specifying the underlying diagnoses;

(b) to then determine the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed low back disorder is proximately due to, the result of, or aggravated by the Veteran's service-connected bilateral knee disability - specifically, his left and right knee strains;

(c) and, alternatively, to determine the likelihood (very likely, as likely as not, or unlikely) this disorder is otherwise due to his military service, including to the type of activity and responsibility he had when considering his MOS versus any additional activity and responsibility he has had since service as a police officer.

The examination should include any necessary diagnostic testing or evaluation.

The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history.  

The examiner also must discuss the underlying medical rationale for any opinion offered, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

And the examiner is encouraged to try and provide some definitive comment on the potential relationship of this claimed low back disorder and the Veteran's military service, either as directly or presumptively incurred in service or, as is now specifically being alleged, as secondary to his bilateral knee disability.

4.  Then readjudicate these claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U. S. Court of Appeals for Veterans Claims (Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


